Name: Commission Regulation (EC) No 503/2001 of 14 March 2001 amending and correcting Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  animal product;  Europe
 Date Published: nan

 Avis juridique important|32001R0503Commission Regulation (EC) No 503/2001 of 14 March 2001 amending and correcting Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 073 , 15/03/2001 P. 0016 - 0016Commission Regulation (EC) No 503/2001of 14 March 2001amending and correcting Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) In order to deal with the exceptional situation on the markets resulting from recent events linked to bovine spongiform encephalopathy (BSE), a number of amendments were made to and derogations from Commission Regulation (EC) No 562/2000(2), as last amended by Regulation (EC) No 283/2001(3).(2) Article 21(1) of Regulation (EC) No 562/2000 lays down that boning may only be carried out in approved cutting plants and with one or more adjoining blast freezers. Under the second subparagraph, the Commission, on certain conditions and at the request of a Member State, may grant a derogation for a limited period from that provision. In view of the large quantities of beef that Member States may be called on to take over, all Member States should be permitted to avail themselves of that possibility for six months provided that stricter inspection measures are introduced.(3) The first subparagraph of Article 16(2) of the Italian version of Regulation (EC) No 562/2000 contains an error. That error should be corrected.(4) Regulation (EC) No 562/2000 should therefore be amended.(5) In view of the situation, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 562/2000 is amended as follows:1. The following is added to Article 21(1):"However, in the event of practical difficulties and for invitations to tender carried out during the period from 15 March until 15 September 2001, Member States may derogate from the provisions of the first subparagraph provided that they introduce inspection measures to guarantee full monitoring of all meat purchased. The Member States concerned shall inform the Commission of the measures they adopt."2. (Concerns only the Italian version.)The first subparagraph of Article 16(2) shall read as follows:"L'aggiudicatario procede alla consegna dei prodotti entro i diciassette giorni di calendario a partire dal primo giorno lavorativo successivo alla pubblicazione del regolamento che fissa il prezzo massimo d'acquisto e i quantitativi di carni bovine acquistati all'intervento."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 68, 16.3.2000, p. 22.(3) OJ L 41, 10.2.2001, p. 22.